My delegation, Sir, is delighted at seeing you presiding
over this session of the General Assembly. We also
wish to state the high esteem in which we hold the past
President, Mr. Julian Hunte, of Saint Lucia, and for
Secretary-General Kofi Annan.
The Seychelles, a small island country, is defined
by the fact that it belongs to two regions — the Indian
Ocean and the African continent — and by the fact that
it belongs to several linguistic and cultural areas.
Today we wish to be an example of cohabitation of
man and nature and an example of unity and cohesion
with our people. These two objectives are at the heart
of our development plans.
In April of this year, Mr. James Michel succeeded
Mr. Albert Rene in the presidency of the Republic
through a calm and proper political transition. The new
President defends the same development philosophy,
taking into account, of course, changes on the world
scene, and the economic needs that are inherent in
starting a new phase of our development. Thus, the
President has assessed our difficulties and the options
available to us in different areas of our economy, such
as the balance of payments, the debt burden, access
under reasonable terms to capital — and in this context
we are a middle-income country — access to markets,
and so forth.
Together with the Bretton Woods institutions and
our other customary partners, we have committed
ourselves to a progressive programme of adjustment
and of giving new dynamics to our economy. Of
course, we are progressing at our own pace, because
we remain a vulnerable economy, since we are a small
island country, isolated from markets.
I would like to say a few words about the
Seychelles’ commitment to the international
community. First of all, on the question of security, the
fight against terrorism, money laundering and drug
trafficking are, in the Seychelles, subjects of
prevention and deterrence. We are taking action to
tackle the causes, the methods and the effects of these
criminal actions. The Seychelles has ratified all
international conventions on drug trafficking, and we
support all United Nations resolutions on the
prevention and suppression of the financing of terrorist
acts.
We support the recommendations of the Financial
Action Task Force on Money Laundering (FATF) and
the requirements of the Organization for Economic
Cooperation and Development (OECD) and the
International Monetary Fund (IMF).
2

We have enacted a law this year on the prevention
of terrorism, and at the present time we are revising
existing legislation on financial institutions and on
money laundering. I might add that our offshore sector
is also being monitored in the framework of the
implementation of a law on the provision of services
which was promulgated last year.
We are fully committed to the fight for security
and stability. However, it is being done in difficult
conditions, because the very questionable criterion of
gross domestic product per capita blocks our access to
most development assistance programmes.
A small and vulnerable State always attaches
more importance to recognition of its own identity and
the defence of its stability. We, therefore, unreservedly
support the principles and objectives of global peace,
security and development that are embodied by the
United Nations. We want the Organization to remain
extremely active in its initiatives to restore peace,
particularly in the Middle East and in Africa, to all
areas where conflicts today have become chronic and
are steadily worsening.
We hope that the reorganization of the United
Nations, which is now under way, will make it possible
for it to be repositioned, on the basis of concrete
actions and follow-up and monitoring mechanisms. We
believe that the Security Council must be open to more
permanent and non-permanent members, so that the
developed and developing countries of Africa, Asia
and Latin America can contribute to the Council’s
dynamics.
More than ever, a genuine North-South dialogue
is essential to resolve conflicts and to seek shared
solutions to shared problems posed by AIDS, poverty,
debt and terrorism — all threats that require a joint
response and shared responsibilities. This dialogue
requires new ethics and a new approach to
development, which revitalizes international relations
and corrects injustices. It is particularly important to
deal with the roots of the debt problem and to adopt
energetic measures in order to assist those States whose
development is stymied by this burden.
We welcome the exchanges between the Group of
Eight and the developing countries. This is a
negotiating platform that should have brought about
concrete action and implementation of the
recommendations of the Millennium Summit, and
those of Monterrey, Johannesburg and Doha. It is
particularly important that the allocation by the
developed countries of 0.7 per cent of their gross
national product to international development should
be seen and accepted as a realistic and fair objective.
We expect the meeting to be held in Mauritius at
the beginning of 2005, ten years after the adoption of
the Barbados Programme of Action, to produce an
uncompromising assessment of the Programme’s
implementation and to adopt operational measures and
mechanisms. We are counting on the active
commitment of our partners for that assessment and its
follow-up.
Support and commitment should be expressed in
the area of international trade through equitable
treatment towards developing countries that have
structural weaknesses, such as small island developing
States. Such arrangements must take into account the
delicate issues of access to markets and trade relations.
The goal is to prevent our countries from becoming
further marginalized in a system that claims to be in
the interest of all. That is why we invite the World
Trade Organization to adopt an approach to
development that is consistent with the developments
of recent years. I am referring to the launch of the
Doha round, devoted explicitly to development, and to
the assertion of an African voice on sensitive issues
such as commodities and raw materials. The new trade
relations must also enable developing countries to
continue to acquire the means to be more competitive.
Another urgent matter for us, the countries most
vulnerable to the consequences of global warming, is
the ratification by all developed countries of the Kyoto
Protocol. It is the only instrument capable of acting
effectively with respect to a danger of concern to all.
We believe that a special fund should be
established in the United Nations to help fragile
economies confront losses, including loss of income,
caused by climate change.
I reaffirm the importance we attach to the New
Partnership for Africa’s Development (NEPAD)
because it is one of the best tools for enabling African
countries to manage their own development. We
appreciate the commitment of the Group of Eight in
this regard through its African Action Plan, and it is
our heartfelt hope that NEPAD’s development agenda
will comprehensively address the specific needs of the
eight African island States.
3

All these questions are of capital importance
today. We hope that the British presidency of the
Group of Eight in 2005 and the United Nations summit
to review the Millennium Development Goals, also
scheduled for 2005, will work a very clear rebalancing
in favour of our countries.
Seychelles reaffirms its support for the General
Assembly, and we thank you, Mr. President, for your
personal action. We also thank Secretary-General Kofi
Annan. My country is an advocate of the cause of
development, which is a fundamental right. That right
entails the obligation of political solidarity in the most
active sense of the term.